Title: The York County Committee to the Pennsylvania Committee of Safety, 4 October 1775: résumé
From: York County Committee
To: Pennsylvania Committee of Safety


<York, October 4, 1775: “Your Favour of the 29th ult.. . . by Mr. Swope” (Swoope) has been received, with its gratifying approval of what the county has done. But the order for delivering 500 pounds of powder and 1250 pounds of lead alarmed the inhabitants until they understood that the ammunition would soon be replaced, which we beg you to do as soon as possible.

When the charges against Matthew Dill were laid before you by some officers of the fifth battalion, you recommended a new election. The battalion officers met on September 30; judges were appointed, who examined the accusations and found them false “and propagated by the Faction with the Design of injuring the Man,” whereupon the field officers previously chosen were reelected: Dill colonel, William Rankin lieutenant colonel, Robert Stevenson and Gerhart Graeff (Graff) majors. We again request commissions for these men. Addressed to Franklin, Owen Biddle, and the committee of safety, and signed for the York committee by James Smith, chairman.>
